 



Exhibit 10.59
GREENFIELD ONLINE, INC.
STOCK OPTION GRANT NOTICE
Greenfield Online, Inc. (the “Company”), hereby grants to ___ (the
“Optionholder”) a Non-Qualified option to purchase the number of shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), as set
forth below (the “Option”). This Option is granted pursuant to the terms of the
Company’s Amended 2004 Equity Incentive Plan (“Equity Plan”), except as modified
by this Grant Notice and any Employment Agreement between the Optionee and the
Company. This Option is subject to all the terms and conditions as set forth
herein and the Stock Option Agreement and the Notice of Exercise, all of which
are attached hereto and incorporated herein by reference in their entirety.

         
Optionholder
       
Date of grant
  February 27, 2006
Number of Shares Subject to Option
       
Exercise Price (per share)
  $ 7.04
Total Exercise Price
  $    
Expiration Date
  February 27, 2013
Vesting Commencement Date
  February 27, 2007

Vesting Schedule: This Option shall vest over 4 years, with 25% vesting on the
anniversary of the date of grant and 12.5% vesting each 6 months thereafter,
provided, however, vesting of all or any portion of this Option shall accelerate
in the event of a termination of Optionee’s employment by the Company without
Cause or Optionee’s Resignation for Good Reason, in each case which occurs as a
result of or within twelve (12) months after a Change in Control.
Change of Control shall have the meaning ascribed to it in the Equity Plan.
Cause shall mean: (i) the Optionholder’s material breach of any of the terms of
any employment agreement between the Company and Option Holder; (ii) the
conviction of a crime involving fraud, theft or dishonesty by the Optionholder;
(iii) the Optionholder’s willful and continuing disregard of lawful instructions
of the Company’s Board of Directors (“Board”), or superiors (if any), (iv) clear
violation of written policies of the Company; (v) the continued use of alcohol
or drugs by the Optionholder to an extent that, in the good faith determination
of the Board, such use interferes in any manner with the performance of the
Optionholder’s duties and responsibilities; or (vi) the conviction of the
Optionholder for violating any Law constituting a felony (including the Foreign
Corrupt Practices Act of 1977). In the case of subsection (iv) of this
paragraph, and except for a material violation of written Company policies
concerning compliance with the federal securities laws or NASD listing
requirements or which is otherwise reasonably determined by the Board not to be
curable, the Board shall provide not less than one (1) written warning of the
conduct or alleged conduct which does or may constitute violation of the
policies referred to in such subsection, and shall provide Optionholder with
reasonable opportunity to cure such violations or come into compliance with such
policies
Resignation for Good Reason. The Optionholder may resign for Good Reason
effective 30 days after giving the notice contemplated by this paragraph unless
the Company, or its successor, cures the event or condition constituting Good
Reason within such period. For purposes of this Section, “Good Reason” shall
mean any one of the following: (i) a Material Diminution of the Optionholder’s
status as held by the Optionholder immediately prior to the Change in Control,
or assignment of duties and responsibilities inconsistent with those held by the
Optionholder immediately prior to a Change of Control; (ii) the relocation of
the Optionholder to any place greater than thirty (30) miles from Optionholder’s
current principal location (excluding New York City); or (iii) a substantial
reduction of the Optionholder’s compensation package existing immediately prior
to a Change of Control, unless such a reduction is made by the Company ratably
with all other employees at similar levels of responsibility. Notwithstanding
the foregoing, any of the events described in clauses (i) through (iii) of this
paragraph shall constitute “Good

 



--------------------------------------------------------------------------------



 



Reason” only if the Company, or its successor, fails to cure such event within
30 days after receipt from the Optionholder of written notice of the event that
constitutes Good Reason; and “Good Reason” under clauses (i) through (iii) above
shall cease to exist for any event on the 60th day following the later of its
occurrence or the Optionholder’s actual knowledge thereof, unless the
Optionholder has given the Company, or its successor, written notice thereof
prior to such date.
Material Diminution: shall be measured by comparing the nature of the
Optionholder’s duties, management responsibility, revenues of the respective
business units managed or serviced by the Optionholder and the respective number
of people reporting to the Optionholder before and after the Change in Control,
rather than on the basis of Optionholder’s title or to whom he reports following
the Change in Control.
Payment:           By one or a combination of the following items that are
checked below (as described in the Stock Option Agreement):

         
 
  þ   By cash or check
 
       
 
  þ   Pursuant to a Regulation T Program, if the Shares are publicly traded
 
       
 
  þ   By delivery of already-owned shares, if the Shares are publicly traded

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Notice of Exercise, the Equity Plan and the Employment Agreement
(if any). Optionholder further acknowledges that as of the Date of Grant, this
Grant Notice, the Stock Option Agreement, the Notice of Exercise, the Equity
Plan and the Employment Agreement (if any) set forth the entire understanding
between Option holder and the Company regarding acquisition of Common Stock and
supersede all prior oral and written agreements on that subject.

                      Greenfield Online, Inc.       Optionholder:    
 
                   
By:
                                             Signature                 Signature
   
Title:
          Date:        
 
 
 
         
 
   
Date:
                   
 
 
 
               

Attachments: Stock Option Agreement and the Notice of Exercise

 